UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 7)* GSI Group Inc. (Name of Issuer) Common Stock, no par value (Title of Class of Securities) 36191C106 (CUSIP Number) Ellen Porges, Esq. Goldman Sachs Asset Management 200 West Street New York, NY 10282 212-902-1000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 23, 2010 (Date of Event which Requires Filing of this Schedule) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. [ ] NOTE:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following pages) (Page 1 of 9 Pages) CUSIP No.36191C106 SCHEDULE 13D/A Page 2 of9 Pages 1 NAME OF REPORTING PERSON Goldman Sachs Asset Management (Goldman Sachs Asset Management, L.P., together with GS Investment Strategies, LLC, "Goldman Sachs Asset Management") 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ¨ (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS* AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 8,071,591 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 8,071,591 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 8,071,591 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 8.07% 14 TYPE OF REPORTING PERSON* IA CUSIP No.36191C106 SCHEDULE 13D/A Page 3 of 9 Pages 1 NAME OF REPORTING PERSON Liberty Harbor I GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ¨ (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS* AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 8,071,591 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 8,071,591 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 8,071,591 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 8.07% 14 TYPE OF REPORTING PERSON* IA CUSIP No.36191C106 SCHEDULE 13D/A Page 4 of 9 Pages 1 NAME OF REPORTING PERSON Liberty Harbor Master Fund I, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ¨ (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 8,071,591 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 8,071,591 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 8,071,591 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 8.07% 14 TYPE OF REPORTING PERSON* IA CUSIP No.36191C106 SCHEDULE 13D/A Page 5 of 9 Pages Item 1. SECURITY AND ISSUER This Amendment No. 7 (the "Amendment") amends the statement on Schedule 13D filed on July 2, 2009 (the "Original Schedule 13D", as amended hereby and by Amendment No. 1 filed on November 20, 2009, Amendment No. 2 filed on March 3, 2010, Amendment No. 3 filed on March 16, 2010, Amendment No. 4 filed on March 19, 2010, Amendment No. 5 filed on May 12, 2010 and Amendment No. 6 filed on May 18, 2010, the "Schedule 13D") with respect to the common stock, no par value (the “Old Common Stock”), of GSI Group Inc., a company continued and existing under the laws of the Province of New Brunswick, Canada (the "Issuer").On the Effective Date (as defined below), all outstanding shares of Old Common Stock were cancelled and an equivalent number of new shares of common stock, no par value (the “Common Stock”), were issued to the holders thereof.This Amendment relates to the Common Stock. Capitalized terms used herein and not otherwise defined in this Amendment have the meanings set forth in the Schedule 13D.This Amendment amends Items 3, 4, 5, 6 and 7 as set forth below. Item 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION Item 3 of the Schedule 13D is hereby amended and restated as follows: In connection with the bankruptcy of the Issuer Parties as described in the Issuer’s current report on Form 8-K filed on July 23, 2010 (the “Issuer’s Form 8-K”), and pursuant to the Fourth Modified Plan of Reorganization under Chapter 11 of the Bankruptcy Code, as confirmed by the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) on May 27, 2010 (the “Plan”), as of July 23, 2010 (the “Effective Date”), Liberty
